PER CURIAM.
We affirm the circuit court’s order granting the father’s amended motion for transfer of venue of this custody and visitation case to Seminole County, where the father and minor child reside. We do not construe the order as also transferring to Seminole County the mother’s supplementary proceedings to enforce the money judgment entered against the father in Palm Beach County, because venue for such proceedings remains with the court that entered the judgment. See Kraft Foodservice, Inc. v. Thunder Boat Row & Assocs., Inc., 700 So.2d 181, 182 (Fla. 4th DCA 1997); Schwartz v. Capital City *870First Nat’l Bank, 365 So.2d 181, 183 (Fla. 1st DCA 1978).

Affirmed.

GROSS, C.J., STEVENSON and TAYLOR, JJ., concur.